Citation Nr: 0707713	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served with the Arkansas National Guard for five 
years, with numerous periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  His 
service apparently includes ACDUTRA on various dates between 
December 1992 and December 1993, but the exact dates of such 
service are not verified.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appeal arose from an original 
claim of entitlement to service connection for disability of 
the neck and shoulders, and also, pneumonia residuals, filed 
in 2002.  With respect to the neck/shoulder disability claim, 
the veteran asserted that the disability is the result of 
injury incurred in a 1993 automobile accident.  In July 2004, 
the Board denied service connection for pneumonia residuals, 
and remanded the neck/shoulder disability claim for further 
development.  In July 2006, the RO granted service connection 
for right shoulder disability, characterized as "frozen" 
right shoulder, residuals of injury incurred in the 1993 
accident, and assigned a 20 percent rating therefor, 
effective July 1, 2002.  Also, in November 2006, it granted 
service connection for degenerative changes, cervical spine, 
post trauma, with neck strain, and assigned a 10 percent 
rating therefor, effective July 1, 2002.  Therefore, the sole 
issue now on appeal is service connection for a left shoulder 
disability.  


FINDING OF FACT

Present manifestation of a left shoulder abnormality is not 
demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Left Shoulder Disability

As discussed in the Introduction, service connection is in 
effect for right shoulder and neck disabilities deemed 
etiologically related to injury sustained in a 1993 
automobile accident, and thus, whether or not relevant injury 
(accident) occurred is not in dispute.  At no time did the 
veteran ever assert that he has a shoulder disability that is 
the result of anything other than the 1993 incident.  

Based on the foregoing, the lack of verification of the exact 
dates of ACDUTRA and INACDUTRA service is not an impediment 
to adjudication of the issue now before the Board, which, in 
essence, is whether the veteran currently has a left shoulder 
disability that is the result of the 1993 accident.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection, in general, requires medical evidence of 
current manifestation or diagnosis of a disease or disorder, 
and as well, of an etiological link between service and the 
disability for which service connection is being sought.  
38 C.F.R. § 3.303; Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  

The clinical evidence of record fails to demonstrate present 
manifestation of residuals of the 1993 accident specific to 
the left shoulder.  It is apparent from the August 2005 VA 
compensation and pension examination report that the 
examiner, a medical doctor, considered whether 1993 accident 
residuals might include those affecting the left shoulder, 
although, based on the veteran's reported history during that 
examination, and as well, other statements of record, the 
right shoulder, in particular, was affected by the incident.  
That is so because the examiner explicitly discusses negative 
findings specific to the left shoulder based on X-ray studies 
of the left, as well as right, shoulders, and the cervical 
spine.  Nonetheless, the examiner did not diagnose left 
shoulder injury residuals.

The same doctor re-examined the veteran in September 2006.  
He apparently did so in response to VA request for more 
specific explanation of the bases for his diagnosis, in 
August 2005, of "history of cervical spine with possible 
right side radiculopathy" despite his statement that X-rays 
of the cervical spine show degenerative changes.  In light of 
VA's request for further discussion on any cervical spine 
residuals, to include radiculopathy affecting the upper right 
extremity, it is arguable that that request had the natural 
effect of precluding subsequent examination of the left 
shoulder or discussion concerning the left shoulder.  The 
Board has considered whether that consideration merits 
deferment of adjudication of the left shoulder disability 
claim.  It does not.  Again, the 2005 examination did include 
examination for present abnormality or residual affecting the 
left shoulder.  The negative evidence thereon, viewed in the 
context of lack of evidence of treatment specifically for 
left shoulder problems after the 1993 incident and the 
veteran's own reports to the effect that right shoulder and 
neck are particularly problematic, does not favor service 
connection.  Again, a basic criterion of service connection 
is clinical evidence of present manifestation of a malady for 
which service connection is sought, and that is not shown 
here.  38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer Derwinski, 3 Vet. App. 223 (1992).  
Moreover, in November 2006, VA issued a Supplemental 
Statement of the Case (SSOC) on the unfavorable determination 
as to left shoulder disability based on negative clinical 
evidence of present left shoulder abnormality.  Nonetheless, 
in December 2006, the veteran wrote that he has no other 
information or evidence to support his claim and requested 
expeditious Board review.  Finally, the Board finds that the 
evidentiary development conducted after July 2004 is not 
inconsistent with the Board's remand order, such that there 
are other grounds for deferment of a decision.     

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In January 2003, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
discussing his and VA's respective claim development 
responsibilities.  Because, to date, the record apparently 
did not include complete service medical records, and in 
light of the importance of such records in evaluating a 
service connection claim, the focus of the discussion therein 
was on evidence that might "substitute" service medical 
records (e.g., statements from military medical personnel and 
"buddy" statements) in the sense that they could help 
substantiate the purported automobile accident.  The veteran 
was asked to provide any such items.  

The January 2003 letter did not provide notice consistent 
with the above requirements.  However, the Board finds that 
no material prejudice resulted due to any substantive notice 
defect, including that due to timing of the notice.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  The Statement of the Case 
(SOC) cited 38 C.F.R. § 3.159, from which the "fourth 
element" notice requirement is derived.  In November 2003, 
VA sent the veteran a letter explaining the basic elements of 
a successful service connection claim (diagnosis of present 
disability; evidence that it was incurred or aggravated in 
service; medical evidence of a link between service and 
present disability).  That letter further advised him that, 
if he identifies the sources of missing evidence concerning 
his claimed disability, then VA would assist him in securing 
the evidence, but that he ultimately is responsible for 
substantiating his claim.  It also asked the veteran to 
supply any medical records specific to his left shoulder, in 
particular, those for contemporaneous treatment.  The SSOC 
explained that the claim is denied, in essence, due to lack 
of clinical evidence showing present left shoulder 
abnormality.  A September 2004 letter, reinforcing prior 
notice, advised the veteran that he can submit any evidence 
he has if he believes it is pertinent to his claim.  In 
August, November, and December 2006, the veteran was provided 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of criteria on assignment of disability 
ratings and effective dates for degree of disability and 
service connection).  Even after the SSOC was issued, the 
veteran did not argue a notice defect, or report that 
additional evidence exists, but that he needs more time to 
submit it or VA assistance to secure it.  Rather, as noted 
earlier, in December 2006, he stated that he has no 
additional evidence to submit and expressed his desire for 
Board review.  Therefore, the Board finds no prejudicial 
defect associated with compliance with notice provisions that 
preclude a decision on the record.     
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA examination findings appropriate to this claim, 
lay statements, and the veteran's written statements.  
Despite appropriate notice, the veteran has not identified 
sources of pertinent, existing evidence missing from the 
record and which he desires VA to review before adjudication. 


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


